Citation Nr: 0301743	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  96-05 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for pre-patellar 
bursitis, claimed as arthritis of the left knee.

2.  Entitlement to service connection for a right elbow 
disability, claimed as arthritis of the right elbow.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran retired in October 1994 with more than twenty 
years of active duty service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO).  This case was previously before the 
Board in March 2001.  At that time the Board remanded the 
claims on appeal to the RO for additional development.  The 
case has been returned to the Board and is ready for further 
review.


FINDINGS OF FACT

1.  A chronic left knee disorder was not present during the 
veteran's military service or within one year thereafter, and 
is not otherwise shown to be related to the veteran's 
military service or to any incident during service.

2.  There is no medical evidence showing that the veteran has 
a chronic right elbow disability.


CONCLUSIONS OF LAW

1.  Pre-patellar bursitis, claimed as arthritis of the left 
knee, was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).

2.  A chronic right elbow disability, claimed as arthritis of 
the right elbow, was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions provided to the veteran in this case have notified 
him of all regulations pertinent to service connection 
claims, informed him of the reasons for which it had denied 
his claims, and provided him additional opportunities to 
present evidence and argument in support of his claims.  
Further, the Board notes that the claims file contains 
relevant service and VA medical records, including VA 
examinations that have addressed the veteran's contentions in 
this case.

The veteran has not referenced any unobtained evidence that 
might aid his claims or that might be pertinent to the bases 
of the denial of his claims, and in an April 2002 letter the 
veteran was notified of the evidence he could submit and the 
evidence that VA would obtain.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As such, the Board finds that VA has 
done everything reasonably possible to assist the veteran and 
that no further action is necessary.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service incurrence for certain chronic diseases, such as 
arthritis, will be presumed if it becomes manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

I.  Left Knee

An August 1990 service medical record indicates that the 
veteran complained of right knee pain (no left knee 
complaints were noted) following a baseball game.  The 
veteran complained of occasional knee pain on the medical 
history portion of his September 1994 service retirement 
examination.  The veteran's September 1994 service retirement 
physical noted pretibial (left or right not specified) edema.

At the January 1995 VA General Medical examination, the 
veteran complained of left knee pain when kneeling.  Physical 
examination revealed that the left knee had full range of 
motion.  Left knee pre-patellar bursitis was noted.  Left 
knee X-rays revealed no bone or joint disease; the examiner 
specifically noted that there was no left knee degenerative 
joint disease.

At a July 2002 VA examination, the veteran indicated that he 
had left knee pain "a couple of times a month."  Left knee 
examination revealed full range of motion with no tenderness, 
instability, or effusion.  X-rays were normal.  The 
discussion portion of the examination noted a left knee with 
resolved strain and contusion, "as far as any service 
connection is concerned."  The examiner essentially 
indicated that there was no current left knee disability 
related to the veteran's military service.

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's left knee claim.  The Board 
finds that the preponderance of the evidence is against a 
finding that a chronic left knee disability is related to 
service.  First, it does not appear that the veteran 
currently suffers from a left knee disability.  Even assuming 
that the veteran still suffers from pre-patellar bursitis, no 
physician or competent medical health professional has linked 
the veteran's pre-patellar bursitis to his military service.  
While pre-patellar bursitis was shown within one year of the 
veteran's service, pre-patellar bursitis, unlike arthritis 
(the Board notes that left knee arthritis confirmed by X-rays 
has not been shown in this case), is not a chronic disease 
under the presumptive provisions of 38 U.S.C.A. §§ 1101, 1112 
and 1137.

In short, the comprehensive opinion of a trained medical 
professional (July 2002 VA examiner) based on examination of 
the veteran and a review of the record has considerable 
probative value and outweighs the veteran's unsupported 
assertions that a current left knee disability is related to 
service.  As such, service connection for a left knee 
disability is not warranted.

II.  Right Elbow

Service medical records indicate that in September 1992 the 
veteran complained of right elbow pain; he denied any injury 
or trauma.  Examination revealed erythema and tenderness to 
the lateral epicondyle.  The assessment was possible early 
arthritis of the right elbow.  The veteran complained of 
occasional elbow pain on the medical history portion of his 
September 1994 service retirement examination.  The veteran's 
September 1994 service retirement physical was negative for a 
right elbow disability.

At a January 1995 VA General Medical examination, the 
veteran's right elbow had full range of motion with no pain; 
the examiner described the right elbow as "normal on 
examination."  X-rays of the right elbow revealed no bone or 
joint disease.  The diagnosis was history of epicondylitis.

Although the January 1995 VA examiner was examining the 
veteran to ascertain the nature of any right elbow disability 
that might be present, the examiner was unable to find a 
basis for diagnosing any current right elbow disability.  In 
this case, there is no evidence demonstrating a chronic right 
elbow disability.  As such, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a right elbow 
disability.

The Board acknowledges the veteran's many complaints of right 
elbow pain and has considered his June 1996 RO hearing 
testimony concerning his right elbow.  Pain alone, however, 
without a diagnosed or identifiable underlying malady or 
condition, can not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  In short, service connection for 
a right elbow disability is not warranted.

III.  Conclusion

The Board notes that an April 1996 VA treatment record 
reflects that the veteran was assessed with "multisite" 
osteoarthritis after complaining of multiple joint pain.  
However, there were no specific findings related to left knee 
or right elbow arthritis, and there is no indication that X-
rays were used in making the assessment.  In this regard, the 
Board again notes that VA X-rays have not revealed left knee 
or right elbow arthritis.

The Board has reviewed the veteran's June 1996 hearing 
testimony, statements, and comments made during his 
examinations.  While the Board does not doubt the sincerity 
of the veteran's belief regarding his claims, the veteran is 
not competent to offer evidence which requires medical 
knowledge, such as the question of whether a chronic 
disability is currently present or a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the veteran's 
claims, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claims that would give rise to a reasonable doubt in favor of 
the veteran.  Accordingly, the benefit-of-the-doubt rule is 
not applicable, and the claims are denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for pre-patellar bursitis, claimed as 
arthritis of the left knee, is denied.

Service connection for a right elbow disability, claimed as 
arthritis of the right elbow, is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

